US EMPLOYEE – 3-Year Vesting



RESTRICTED STOCK UNIT AGREEMENT
AGREEMENT by and between KBR, Inc., a Delaware corporation (the “Company”) and
________________ (“Employee”) made effective as of ____________________ (the
“Grant Date”).
1.Grant of Restricted Stock Units.
(a)Units. Pursuant to the KBR, Inc. 2006 Stock and Incentive Plan, as amended
and restated (the “Plan”), units evidencing the right to receive __________
shares of the Company’s common stock (“Stock”), are awarded to Employee, subject
to the conditions of the Plan and this Agreement (the “Restricted Stock Units”).
(b)Plan Incorporated. Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Stock Units shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which is incorporated herein by reference
as a part of this Agreement. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan.
2.Terms of Restricted Stock Units. Employee hereby accepts the Restricted Stock
Units and agrees with respect thereto as follows:
(a)    Forfeiture of Restricted Stock Units. In the event of termination of
Employee’s employment with the Company or any employing Subsidiary of the
Company for any reason other than (i) normal retirement on or after age 70, (ii)
death or (iii) disability (disability being defined as being physically or
mentally incapable of performing either the Employee’s usual duties as an
Employee or any other duties as an Employee that the Company reasonably makes
available and such condition is likely to remain continuously and permanently,
as determined by the Company or employing Subsidiary), or except as otherwise
provided in the second and third sentences of subparagraph (c) of this Paragraph
2, Employee shall, for no consideration, forfeit all Restricted Stock Units to
the extent they are not fully vested.
(b)    Assignment of Award. The Restricted Stock Units may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of unless transferable by will or the laws of descent and
distribution or pursuant to a “qualified domestic relations order” as defined by
the U.S. Internal Revenue Code (the “Code”).
(c)    Vesting Schedule. The Restricted Stock Units shall vest in accordance
with the following schedule provided that Employee has been continuously
employed by the Company from the date of this Agreement through the applicable
vesting date.
Vesting Date
Vested Percentage of Total Number
of Restricted Stock Units
1st Anniversary of Grant Date
33 ⅓%
2nd Anniversary of Grant Date
66 ⅔%
3rd Anniversary of Grant Date
100%



Notwithstanding the foregoing, unless otherwise provided in an Other Agreement
pursuant to Paragraph 8, the Restricted Stock Units shall become fully vested on
the earliest of (i) the occurrence of your Involuntary Termination or
termination for Good Reason within two years following a Corporate Change (as
such terms are defined in the Plan), (ii) the date Employee’s employment with
the Company is terminated by reason of death or disability (as determined
above), or (iii) Employee’s attainment of age 70 while employed with the
Company. In the event Employee’s employment is terminated for any other reason,
including retirement prior to age 70 with the approval of the Company or
employing Subsidiary, the Committee which administers the Plan (the “Committee”)
or its delegate, as appropriate, may, in the Committee’s or such delegate’s sole
discretion, approve the acceleration of the vesting of any or all Restricted
Stock Units still subject to restrictions, such vesting acceleration to be
effective on the date of such approval or Employee’s termination date, if later.
Notwithstanding the foregoing, in no event shall the Restricted Stock Units
become fully vested prior to the expiration of one month from the Grant Date.
(d)    Stockholder Rights. Employee shall have no rights of a stockholder with
respect to shares of Stock subject to this Award unless and until such time as
the Award has been settled by the transfer of shares of Stock to Employee,
except that Employee shall have the right to receive payments equal to the
dividends or distributions declared or paid on a share of Stock at the same time
as those dividends or distributions are paid to holders of Stock.
(e)    Settlement and Delivery of Shares. Payment of vested Restricted Stock
Units shall be made as soon as administratively practicable after vesting, but
in no event later than thirty days after the vesting date. Settlement will be
made by payment in shares of Stock. Notwithstanding the foregoing, the Company
shall not be obligated to deliver any shares of Stock if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Stock is listed or quoted.
(f)    Recovery of Shares. The Company shall seek recovery of any benefits
provided hereunder to Employee if such recovery is required by any clawback
policy adopted by the Company, which may be amended from time to time,
including, but not limited to, any clawback policy adopted to satisfy the
minimum clawback requirements adopted under the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and the regulations thereunder or any other
applicable law.
3.Withholding of Tax. The Committee may make such provisions as it may deem
appropriate for the withholding of any taxes which it determines is required in
connection with this Award. Unless the Committee provides otherwise, the Company
shall reduce the number of shares of Stock that would have otherwise been
delivered to Employee by a number of shares of Stock having a Fair Market Value
equal to the amount required to be withheld.
4.Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of the Company, a Parent Corporation or Subsidiary of the Company, or a
corporation or a Parent Corporation or subsidiary of such corporation assuming
or substituting a new award for this Award. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.
5.Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Stock Units.
6.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.
7.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Stock, the
Company shall not be required to deliver any shares issuable upon settlement of
the Restricted Stock Units prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. Employee understands that the Company is under no
obligation to register or qualify the shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, Employee
agrees that the Company shall have unilateral authority to amend the Plan and
the Agreement without Employee's consent to the extent necessary to comply with
securities or other laws applicable to issuance of shares.
8.Other Agreements. The terms of this Agreement shall be subject to, and shall
not modify, the terms and conditions of any employment, severance, and/or
change-in-control agreement between the Company (or a Subsidiary) and Employee
concerning equity-based awards (“Other Agreement”), except that the Restricted
Stock Units shall become fully vested on Employee’s attainment of age 70 while
employed with the Company or a Subsidiary, and notwithstanding anything in such
Other Agreement to the contrary, any normal retirement age of 65 or other
retirement-based vesting provisions in such Other Agreement shall be of no force
or effect for purposes of the vesting of these Restricted Stock Units.
9.Governing Law and Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, U.S.A., except to the extent
that it implicates matters that are the subject of the General Corporation Law
of the State of Delaware, which matters shall be governed by the latter law
notwithstanding any conflicts of laws principles that may be applied or invoked
directing the application of the laws of another jurisdiction. Exclusive venue
for any action, lawsuit or other proceedings brought to enforce this Agreement,
relating to it or arising from it, or dispute resolution proceeding arising
hereunder for any claim or dispute, the parties hereby submit to and consent to
the sole and exclusive jurisdiction of Houston, Harris County, Texas,
notwithstanding any conflicts of laws principles that may direct the
jurisdiction of any other court, venue, or forum, including the jurisdiction of
Employee’s home country.
10.Section 409A. Notwithstanding anything in this Agreement to the contrary, if
any provision in this Agreement would result in the imposition of an applicable
tax under Section 409A of the Code and related regulations and United States
Department of the Treasury pronouncements (“Section 409A”), that provision will
be reformed to avoid imposition of the applicable tax and no action taken to
comply with Section 409A shall be deemed to adversely affect Employee’s rights
under this Agreement.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.


KBR, INC.






By:    






        
Employee













1